EXHIBIT 99.1 Kite Realty Group Trust Investor Presentation Information as of September 30, 2010 2 §Stable Operating Portfolio §60 Properties in 9 states §51 Properties in the Retail Operating Portfolio 92.2% leased - 120 bps increase from Q2; 220 bps from Q1 §Diverse tenant base:Largest tenant represents only 3.3% of annualized base rent §5 mile demographics:Population 120,000; Average HHI $83,000 §Increased Leasing Productivity §Over 910,000 square feet of leasing production in Q1-Q3 2010 §160,000 square feet of new and renewal leases in various stages of negotiation §On pace for approximately 1 million square feet in 2010 - highest level in company history §28 new and renewal anchor leases for 1 million square feet completed since Q1 2009 §Redevelopment Progress §Toy R Us / Babies R Us opened in October 2010 to occupy a 100% leased redevelopment of a former Circuit City in Coral Springs, FL §Rivers Edge redevelopment in Indianapolis is under construction and 95% pre-leased including anchors Nordstrom Rack, The Container Store, and BuyBuy Baby §Academy Sports at Bolton Plaza in Jacksonville opened in September and the Company is in negotiations with another 47,000 square foot anchor to complete the Wal-Mart backfill §NOI Upside §$4.5 million of annualized rent from 11 recently executed anchor tenant leases anticipated to commence over the next 12-15 months Information as of September 30, 2010 COMPANY OVERVIEW 3 §Rent commencement on executed Jr anchor leases §$4.5 million in annualized rent anticipated to commence over the next 12-15 months §Increase small shop occupancy §From current 78% to historical 85% §Execute on redevelopments §Complete tenant construction and interior build-outs at current developments §88% leased but only 55% occupied §Future development potential GROWTH SOURCES 4 §We have been successful in improving the quality and predictability of our FFO stream. Real Estate Rental Operations as a Percent of FFO (1)2010 projection is based on the Company’s previously released earnings guidance. IMPROVING FFO QUALITY 5 §Improved leasing production has become a company-wide focus §We are on pace to achieve approximately 1 million square feet of production for 2010, the highest level in company history §28 new and renewal anchor leases for 1,000,000 square feet completed over the last 5 quarters Total Leasing Production - New and Renewal Leases LEASING PRODUCTION 6 (1)Annualized base rent represents the monthly contractual rent for September 2010 for each applicable tenant multiplied by 12. (2)S&P credit ratings for parent company as of 11/5/10. §Largest single retail tenant comprises only 3.3% of total annualized base rent §Top 10 retail tenants account for only 22.7% of total annualized base rent Information as of September 30, 2010 (unless otherwise noted) DIVERSE TENANT BASE 7 Peer Group Assessment: Top Tenant as a Percent of Annualized Base Rent Kroger Bed Bath Beyond Home Depot Publix TJ Maxx Wal-Mart/ Sam’s Kroger A&P Supervalu Publix Giant Foods Source: Company SEC filings. Information as of September 30, 2010 DIVERSE TENANT BASE 8 Source: Applied Geographic Solutions. §High quality assets with an average age of only eight years §Approximately half of the current portfolio was developed by KRG §Portfolio benefits from 100% non-owned anchor occupancy §Strong household incomes surrounding operating portfolio and development pipelines Portfolio Demographics Comparison Operating Portfolio vs. Development Pipelines STRONG DEMOGRAPHICS 9 Source: Applied Geographic Solutions. §We have a history of selecting strong markets for investment §Incomes in our Florida, Texas and Indiana portfolio incomes are significantly higher than statewide levels STRONG DEMOGRAPHICS 10 (1)Lease expirations of operating portfolio and excludes option periods and ground leases. Annualized base rent represents the monthly contractual rent for September 2010 for each applicable property multiplied by 12. §Average 8.4% of total annualized rent is expected to roll each year from 2011 through 2019 §Higher 2012-2015 rollover defers renewal negotiations to a potentially stronger leasing environment Information as of September 30, 2010 WELL-STAGGERED LEASE EXPIRATIONS 11 §Eddy Street Commons at Notre Dame §96% pre-leased or committed §97% of projected costs incurred §Fully operational by 12/31/10 §Cobblestone Plaza, Ft. Lauderdale, FL §78% pre-leased or committed with Whole Foods executed lease §90% of projected costs incurred §Construction of Whole Foods to commence November Information as of September 30, 2010 IN-PROCESS DEVELOPMENT STATUS 12 §Coral Springs Plaza - Coral Springs, FL §100% leased §Toys R Us / Babies R Us replaced Circuit City and opened October 2010 §Rivers Edge - Indianapolis, IN §95% pre-leased §Recently signed anchors include Nordstrom Rack, The Container Store, and BuyBuy Baby §Construction commenced October 2010 Information as of September 30, 2010 §Bolton Plaza - Jacksonville, FL §Academy Sports opened in 65,000 square feet in September §In negotiation with 47,000 square foot anchor for remainder of former Wal-Mart box REDEVELOPMENT STATUS 13 BEFORE §The vacant Circuit City box was expanded to 46,747 SF and leased to Toys R Us/Babies R Us. §The store opened on November 3, 2010. AFTER CORAL SPRINGS REDEVELOPMENT 14 BEFORE AFTER BEFORE §Demolition of the phase one area is under way.Vertical construction commences in mid November. §Anchor leases are fully executed with Nordstrom Rack, Buy Buy Baby and Container Store.Final lease negotiations are concluding with various tenants. §Rivers Edge is expected to be one of the finest open air shopping centers in the City following the redevelopment. RIVERS EDGE REDEVELOPMENT 15 BEFORE AFTER §The former Wal-Mart box was partially converted into a 65,000 square foot Academy Sports.The tenant opened for business in September of 2010. §We have a fully executed LOI with a national retailer to occupy the remaining 47,000 square feet of the building. BOLTON PLAZA REDEVELOPMENT 16 Scheduled Debt Maturities (1)(2)(3) (1)Dollars in thousands (2)Maturities exclude annual principal amortization. (3)Amount due in 2012 includes the outstanding balance on our unsecured revolving credit facility reflecting exercise of maturity extension option to February 2012. §2011 maturities are in process: §Only 2 CMBS loans totaling $20 million §5 of 7 property loans held on balance sheet were underwritten with more stringent 2008-09 standards §Approximately 83% of debt maturities through 2012 are held on balance sheet by relationship banks including unsecured term loan MANAGING LEVERAGE 17 Debt Plus Preferred as a Percent of Gross Assets(1)(2) 2010 Estimated AFFO Payout Ratio (2)(3) (1)Source:KeyBanc Capital Markets Leaderboard 11/5/10 & Company filings. (2)Peer Group:AKR, CDR, DDR, EQY, FRT, IRC, KIM, REG, RPT, WRI (3)Source:SNL Financial.Based on most recently announced quarterly dividend annualized PEER GROUP ANALYSIS 18 DISCLAIMER This presentation contains certain statements that are not historical fact and may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward- looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results of the Company to differ materially from historical results or from any results expressed or implied by such forward-looking statements, including, without limitation: national and local economic, business, real estate and other market conditions, particularly in light of the current challenging economic conditions; financing risks, including the availability of and costs associated with sources of liquidity; the Company’s ability to refinance, or extend the maturity dates of, its indebtedness; the level and volatility of interest rates; the financial stability of tenants, including their ability to pay rent and the risk of tenant bankruptcies; the competitive environment in which the Company operates; acquisition, disposition, development and joint venture risks; property ownership and management risks; the Company’s ability to maintain its status as a real estate investment trust (“REIT”) for federal income tax purposes; potential environmental and other liabilities; impairment in the value of real estate property the Company owns; risks related to the geographical concentration of our properties in Indiana, Florida and Texas; assumptions underlying our anticipated growth sources; and other factors affecting the real estate industry generally.
